J-A05034-21

                                   2021 PA Super 67


    PAUL K. STEVENS                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PENN CENTRAL CORPORATION                   :   No. 663 EDA 2020
    A/K/A AMERICAN PREMIER                     :
    UNDERWRITERS, INC.,                        :
    CONSOLIDATED RAIL                          :
    CORPORATION AND CSX                        :
    TRANSPORTATION, INC.,

                 Appeal from the Order Dated January 10, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                        No(s): 01284 April Term, 2019


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                              FILED APRIL 15, 2021

        Appellant Paul K. Stevens (“Mr. Stevens”) appeals from the order

granting the motion filed by Appellees Penn Central Corporation1 a/k/a

American Premier Underwriters, Inc. (“American Premier”), Consolidated Rail


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  Penn Central Corporation (“Penn Central”), which was incorporated in
Pennsylvania with its corporate headquarters in Philadelphia, filed for
bankruptcy and ceased all railroad operations in the 1970s. All properties of
Penn Central became properties of the trustees in Penn Central’s bankruptcy.
Thereafter, as part of the Regional Rail Reorganization Act, 45 U.S.C. § 701
et seq., Congress created Consolidated Rail, and all employees of Penn Central
were offered continued employment with Consolidated Rail. American Premier
is a successor in interest to Penn Central’s non-railroad assets and is primarily
engaged in the business of insurance.
J-A05034-21


Corporation (“Consolidated Rail”), and CSX Transportation, Inc. (“CSX

Transportation”) (collectively “Appellees”) to dismiss Mr. Stevens’ complaint

filed in the Court of Common Pleas of Philadelphia County based on the

doctrine of forum non conveniens, for re-filing in a more appropriate forum.

After a careful review, we affirm.

        The relevant facts and procedural history are as follows: Mr. Stevens is

a non-resident of Pennsylvania and currently lives in Florida. He instituted the

instant action pursuant to FELA2 and LIA3 against American Premier, which is

incorporated in Pennsylvania with an address for service in Harrisburg,

Consolidated Rail, which is incorporated in Pennsylvania with a principal place

of business in Philadelphia, and CSX Transportation, which is incorporated in

Virginia with an address for service in Florida.4

        Mr. Stevens averred Appellees conduct business in and have substantial

contacts with Philadelphia. He specifically averred Appellees are “engaged in

interstate commerce as a common carrier by rail, operating a line and system


____________________________________________


2   Federal Employers’ Liability Act (“FELA”), 45 U.S.C. §§ 51-60.

3   Locomotive Inspection Act (“LIA”), 49 USC § 20701.

4 In July of 1998, the Surface Transportation Board approved a plan by which
CSX Transportation and Norfolk Southern Corporation acquired Consolidated
Rail through a joint stock purchase, and they split most of Consolidated Rail’s
assets between them. CSX Transportation and Norfolk Southern Corporation
took administrative control of Consolidated Rail on August 22, 1998.




                                           -2-
J-A05034-21


of railroads and transacting substantial business in the Commonwealth of

Pennsylvania,     including     Philadelphia     County.”   Mr.   Stevens’   Amended

Complaint, filed 5/16/19.5

       Mr. Stevens averred that, from April 21, 1965, to April 1, 2004, he was

employed by Appellees as a brakeman and a conductor at rail yards in

Syracuse, New York. He further averred that, as a result of his job duties, he

was exposed to chemicals and cancer-causing substances, which resulted in

his development of multiple myeloma. He posited Appellees were negligent

in failing to provide him with a reasonably safe work place as required under

the relevant statutes.

       On October 21, 2019, Appellees filed a joint motion to dismiss under 42

Pa.C.S.A. § 5322(e) and the doctrine of forum non conveniens. In support of

their motion, Appellees attached Mr. Stevens’ answers to interrogatories, as

well as two affidavits from Lauren Lamp, Field Investigations Specialist II for

CSX Transportation.

       Relevantly, in the motion to dismiss, Appellees indicated that Mr.

Stevens admitted he resided in Liverpool, New York, when he worked for

Appellees, and thereafter, he moved to Florida. Appellees’ Motion to Dismiss,


____________________________________________


5We note Mr. Stevens filed a complaint on April 8, 2019; however, he filed an
amended complaint with court permission on May 16, 2019. The amended
complaint is not paginated.




                                           -3-
J-A05034-21


filed 10/21/19.6     He has never resided in Pennsylvania. Id.     Mr. Stevens

admitted he worked solely at the DeWitt Train Yard in Syracuse for the

duration of his employment with Appellees.         Id.   He never worked for

Appellees in Pennsylvania. Id.

        Moreover, Mr. Stevens admitted he was not diagnosed with his illness

in Pennsylvania, and he never received medical treatment in Pennsylvania for

the illness underlying the instant action. Id. Additionally, Appellees indicated

a viewing of Mr. Stevens’ work site would be “important” in this case. Id. In

this vein, Appellees asserted:

        It is important to show the jury the enormity of the premises
        underlying [Mr. Stevens’] claims, where he worked, the
        locomotives that he worked in and around, and to dispel any
        notion that [Mr. Stevens] was, as he claims, exposed to allegedly
        injurious substances while working in rail yards and in and around
        any locomotives….[M]odern technology cannot obviate the need
        for site visits.

Id. (citation omitted).

        In her first supporting affidavit, Ms. Lamp confirmed that Mr. Stevens’

work record reveals he worked at the DeWitt Train Yard in Syracuse, New

York, for his entire career with Appellees. Ms. Lamp identified five of Mr.

Stevens’ former co-workers and supervisors, including D.C. Ratliff, R.J.

Eberhard, J.H. Schuyler, T.J. Ferris, V, and J.D. Lewandowski, all of whom

reside in New York. D.C. Ratliff is currently employed for Appellees, while the



____________________________________________


6   We note the motion to dismiss is not paginated.

                                           -4-
J-A05034-21


remaining listed employees are retired. Ms. Lamp indicated that any yet-to-

be-identified co-workers and supervisors of Mr. Stevens would logically be

expected to be located in New York since he never worked at any Pennsylvania

location.

       Ms. Lamp averred Appellees would suffer greater costs and disruption

to its business if its employees are required to travel to Philadelphia,

Pennsylvania, as opposed to New York, to testify, and additionally, current

and    retired    employees    would     suffer   greater     personal      disruption,

inconvenience, and costs to travel to Pennsylvania.

       In her second affidavit, Ms. Lamp noted CSX Transportation’s employee

records are maintained in Jacksonville, Florida, and Consolidated Rail’s

employee records are maintained in Mount Laurel, New Jersey.

       Moreover, Appellees argued Philadelphia County is suffering from court

congestion, administrative difficulties, and an undue burden on juries due to

an “explosion of out-of-state filing” of mass tort cases. Id.

       Based on the aforementioned, Appellees averred the instant action has

no bona fide connection to Pennsylvania, and dismissal of the action is proper

since there is a more convenient forum where litigation could be conducted

more    easily,   expeditiously,   and   inexpensively.     Additionally,    Appellees

reasoned the only connection between Pennsylvania and the instant matter is

that Consolidated Rail has its headquarters in Pennsylvania and American

Premier is incorporated in Pennsylvania. However, Appellees argued these


                                         -5-
J-A05034-21


connections are unrelated to Mr. Stevens’ claim that he suffered injury in

connection with his employment in New York.

      Appellees indicated they agreed to waive the statute of limitations if Mr.

Stevens re-filed his action in Onondaga County, New York, within ninety days

of the dismissal of the suit in Philadelphia, and agreed not to object on the

basis of venue or personal jurisdiction if the matter was re-filed in Onondaga

County, New York, or some other proper forum.

      On November 12, 2019, Mr. Stevens filed a response in opposition to

Appellees’ motion to dismiss for forum non conveniens, as well as a supporting

memorandum. Therein, Mr. Stevens admitted he did not live, work, own

property, or receive medical treatment in Pennsylvania. Moreover, he

admitted his former co-workers and supervisors reside in New York.

      However, Mr. Stevens denied that all of his fact witnesses are located

outside of Pennsylvania. Specifically, he indicated:

             [Mr. Stevens] intends to call four former [Consolidated Rail]
      corporate witnesses who worked for [Consolidated Rail] at its
      headquarters in Philadelphia. [Mr. Stevens] intends to call Ramon
      Thomas, who was [Consolidated Rail’s] industrial hygiene
      manager who worked for [Consolidated Rail].           Mr. Thomas
      currently works in Philadelphia and lives in Yardley, PA. [Mr.
      Stevens] intends to call William Barringer, who was [Consolidated
      Rail’s] safety director who worked for [Consolidated Rail] in
      Philadelphia.    Mr. Barringer currently lives in Naples, FL.
      [Consolidated Rail] routinely brings Mr. Barringer to testify live in
      Philadelphia. [Mr. Stevens] intends to call Marcia Comstock, M.D.,
      who was [Consolidated Rail’s] former medical director who worked
      for [Consolidated Rail] in Philadelphia. Dr. Comstock lives in
      Wayne, PA. [Mr. Stevens] intends to call Paul Kovac, who was
      [Consolidated Rail’s] claims manager who worked for


                                      -6-
J-A05034-21


        [Consolidated Rail] in Philadelphia. Mr. Kovac lives in Hatboro,
        PA.

Mr. Stevens’ Response to Appellees’ Motion to Dismiss, filed 11/12/19, ¶ 13.7

        Additionally, Mr. Stevens elaborated that he intended to call the four

former Consolidated Rail corporate witnesses because they “were responsible

for developing industrial hygiene, safety and medical programs to prevent

employees from developing cancer due to exposure to diesel exhaust and

asbestos [and] failed to do so in a timely and adequate manner.” Id. ¶ 66.

Mr. Stevens averred “[t]hat is negligence under FELA. That is why the four

former [Consolidated Rail] corporate employees’ testimony is relevant[.]” Id.

In support of this claim, Mr. Stevens attached as exhibits to his response the

notes of testimony given by Mr. Thomas and Mr. Barringer in two unrelated

FELA cases in the Court of Common Pleas of Philadelphia County.

        Mr. Stevens contended the current conditions of his work place at DeWitt

Train Yard are irrelevant to his working conditions from 1965 to 2004 when

he worked for Appellees. Id. at ¶ 42. Moreover, he averred that, in addition

to Consolidated Rail being incorporated in Pennsylvania with its headquarters

in Philadelphia, Penn Central was incorporated in Pennsylvania with its

corporate headquarters in Philadelphia.          See id. at ¶ 62. He posited that




____________________________________________


7   Mr. Stevens’ response is not paginated.


                                           -7-
J-A05034-21


Philadelphia has judicial resources and experience with FELA cases to ensure

a just trial.

       On January 9, 2020, Appellees filed a reply to Mr. Stevens’ response in

opposition to their motion to dismiss. Therein, Appellees argued that, since

Mr. Stevens’ complaint alleges exposure to cancer-causing substances that

occurred at the DeWitt Train Yard in Syracuse, New York, his former co-

workers and supervisors, who reside in New York, would have the information

necessary to testify about Mr. Stevens’ work responsibilities, work conditions,

and alleged exposure. Appellees noted they have conducted additional

investigation and have uncovered nine additional co-workers and supervisors

who are knowledgeable about Mr. Stevens’ working conditions in New York.

All of these nine additional witnesses reside in New York.

       Moreover, Appellees attached to their reply two supplemental affidavits

from Ms. Lamp.      In the first supplemental affidavit, Ms. Lamp identified

additional former co-workers and supervisors of Mr. Stevens as including: H.S.

Hale, J.T. Landers, M.P. Lewandowski, M.W. Henry, R.A. Moon, R.C. Jarvis,

R.M. Evans, S.M. Whitman, and W.J. Hynes. Ms. Lamp indicated all of these

witnesses reside in New York. Moreover, Mr. Lewandowski and Mr. Whitman

are current employees of CSX Transportation.

       In her second supplemental affidavit, Ms. Lamp indicated that business

records from Consolidated Rail indicate that Marcia Comstock, William




                                     -8-
J-A05034-21


Barringer, Ramon Thomas, and Paul Kovac have not been employed by

Appellees since 1998. Moreover, Mr. Barringer resides in Florida.

      On January 10, 2020, the matter proceeded to a hearing at which the

trial court heard oral argument in support of the parties’ respective positions.

Relevantly, during the hearing, Mr. Stevens posited there would be no need

for a visit of his work site in New York during trial.    N.T., 1/10/20, at 6.

Appellees, on the other hand, argued a viewing of Mr. Stevens’ work site in

New York would be “important” during trial. Id. at 11.

      At the conclusion of the hearing, the trial court granted Appellees’

motion to dismiss the instant action based on forum non conveniens and

dismissed Mr. Stevens’ complaint without prejudice to his right to re-file in

Onondaga County, New York, or some other appropriate jurisdiction.

Specifically, the trial court stated the following:

             So weighing the private and public interest including, among
      other factors, that the action arose in New York; the weight and
      relevant evidence is in New York including the site of the work
      environment as well as the majority of the witnesses that both
      parties mentioned; recognizing that some of those, at least argued
      by [Mr. Stevens] are in Philadelphia,…but all the medical
      treatment was provided outside of Pennsylvania and that the
      current headquarters is in Philadelphia as well as the public
      interest of court congestion and jury service, I’ll grant the motion
      to dismiss with leave to re-file in New York or such other
      jurisdiction.

Id. at 19.

      Mr. Stevens filed a timely notice of appeal, and the trial court directed

Mr. Stevens to file a Pa.R.A.P. 1925(b) statement.         Mr. Stevens timely


                                       -9-
J-A05034-21


complied, and the trial court filed a Rule 1925(a) opinion setting forth in

greater detail the reasons for its ruling:

            At the outset, the trial court notes that [Mr. Stevens]
      currently resides in Lakeland, Florida, and that the alleged unsafe
      workplace was in Syracuse, New York.
                                        ***
             All of the identified sources of proof of [Mr. Stevens’] claim-
      -such as the alleged unsafe work environment, [Mr. Stevens’]
      former supervisors and co-workers, etc.--are located in or nearer
      to Onondaga County, New York, rather than in or near to
      Philadelphia County, Pennsylvania. [Mr. Stevens] has never been
      a resident of or worked in Pennsylvania. Rather, [Mr. Stevens]
      lived in Liverpool, New York, for at least 17 years and worked for
      [Appellees] in and around Syracuse, New York, for at least 39
      years.     More recently, [Mr. Stevens] has been residing in
      Lakeland, Florida. [Mr. Stevens’] alleged injury occurred at the
      DeWitt [Train] Yard in Syracuse, New York. All of [Mr. Stevens’]
      diagnosing and treating physicians are located outside of
      Pennsylvania, and [Mr. Stevens] received all of his relevant
      medical treatment outside of Pennsylvania. Finally, all of his
      medical records and employment records are located outside of
      Pennsylvania.
                                        ***
             In further support of their motion to dismiss, [Appellees]
      identified fourteen trial witnesses who live in New York.
      Additionally, [Appellees] noted that any yet-to-be identified
      former supervisors and co-workers of [Mr. Stevens] are more
      likely living in New York than in Pennsylvania.2
      ______________________________________________
      2
       Contrary to [Mr. Stevens’] claim of error, the trial court considered (1)
      both the inconvenience of [Appellees’] fourteen potential trial witnesses
      as well as the inconvenience of [Mr. Stevens’] four potential trial
      witnesses; and (2) that four of [Mr. Stevens’] fact witnesses had worked
      for [Consolidated Rail] at its corporate headquarters in Philadelphia
      County. Nevertheless, the trial court did not abuse its discretion in
      determining that the private and public factors were strongly in favor of
      dismissing the action pursuant to Section 5322(e).

            As such, it is beyond peradventure that it is easier for the
      parties to access sources of proof from Onondaga County, New
      York, rather than from Philadelphia County, Pennsylvania.

                                       - 10 -
J-A05034-21


                                         ***
           [Moreover,] the trial court reasonably concluded that it
     would be less expensive to have witnesses attend a trial in
     Onondaga County, New York, than in Philadelphia County,
     Pennsylvania. This is because the overwhelming number of
     witnesses--especially [Mr. Stevens’] former co-workers and
     supervisors--reside in the state of New York.
                                       ***
           It would be easier for parties to view the premises from
     Onondaga County, New York, than from Philadelphia County,
     Pennsylvania, because the rail yard that [Mr. Stevens] claims was
     the only source of his injuries is located in Onondaga County, New
     York.
                                         ***
           Trying this case in Philadelphia County, Pennsylvania,
     creates some administrative difficulties for Philadelphia County,
     Pennsylvania, as compared to trying this case in Onondaga
     County, New York.
                                         ***
           Considering the minimal connections this case has with
     Philadelphia County, the trial court reasonably decided not to
     impose the burden of jury duty upon the citizens of Philadelphia
     County based upon such minimal connections.4
           In light of the above, the trial court did not abuse its
     discretion in determining that the private and public factors were
     strongly in favor of dismissing the action pursuant to Section
     5322(e).
     4
      Contrary to [Mr. Stevens’] claim of error, the trial court considered the
     fact that Penn Central and [Consolidated Rail] are Pennsylvania
     Corporations and that [Consolidated Rail’s] principal place of business is
     located in Philadelphia County, Pennsylvania. However, such facts do
     not preclude dismissal on the basis of forum non conveniens. Wright
     v. Consolidated Rail Corporation, 215 A.3d 982, 994-96 (Pa.Super.
     2019) (holding that the fact that the moving party does business in or
     has its principal place of business in a plaintiff’s choice of forum supports
     venue, but it does not preclude dismissal based on forum non
     conveniens). Therefore, the trial court did not abuse its discretion in
     determining that the private and public factors were strongly in favor of
     dismissing the action pursuant to Section 5322(e).




                                        - 11 -
J-A05034-21


Trial Court Opinion, filed 7/16/20, at 4-8 (citations to record and footnote

omitted).

       On appeal, Mr. Stevens sets forth the following issues in his “Statement

of Questions Presented” (verbatim):

       1. Whether the Trial Court abused its discretion in finding that
          weighty reasons existed to support dismissal under the
          doctrine of forum non conveniens?
       2. Whether the Trial Court should have considered not only that
          [Consolidated Rail] and Penn Central were Pennsylvania
          corporations and that both of their corporate headquarters
          were located in Philadelphia, PA, but also that four of the
          Plaintiff’s fact witnesses worked for [Consolidated Rail] at its
          corporate headquarters in Philadelphia, PA?
       3. Whether the Trial Court erred in considering the inconvenience
          of Defendants’ potential hypothetical fact witnesses over the
          actual inconvenience of Plaintiff’s four fact witnesses who
          would be required to travel to Onondaga, NY for trial?

Mr. Stevens’ Brief at 2.8

       Initially, we note the following relevant principles, which guide our

review:

             Orders on motions to dismiss under the doctrine of forum
       non conveniens are reviewed for an abuse of discretion. This
       standard applies even where jurisdictional requirements are met.
       Moreover, if there is any basis for the trial court’s decision, the
       decision must stand.
             An abuse of discretion occurs if, inter alia, there was an error
       of law or the judgment was manifestly unreasonable. When

____________________________________________


8 Although Mr. Stevens has set forth three separate issues in his “Statement
of Questions Presented,” he intertwines and discusses the issues together in
the argument portion of his brief. We shall treat the issues in a similar
manner.


                                          - 12 -
J-A05034-21


       reviewing for errors of law, the appellate standard of review is de
       novo and the scope of review is plenary.
            In Pennsylvania, the doctrine of forum non conveniens,
       which originated in Common Law, has been codified by statute:
              Inconvenient forum.-When a tribunal finds that in
              the interest of substantial justice the matter should be
              heard in another forum, the tribunal may stay or
              dismiss the matter in whole or in part on any
              conditions that may be just.
       42 Pa.C.S.A. § 5322(e).

Hovatter v. CSX Transportation, Inc., 193 A.3d 420, 424 (Pa.Super. 2018)

(quotation marks, quotations, and citations omitted).9

       The doctrine of forum non conveniens “provides the court with a means

of looking beyond technical considerations such as jurisdiction and venue to

determine whether litigation in the plaintiff’s chosen forum would serve the

interests of justice under the particular circumstances.” Alford, 531 A.2d at

794 (citation omitted).

              The two most important factors the trial court must apply
       when considering whether dismissal is warranted are that “1.) the
       plaintiff’s choice of forum should not be disturbed except for
       ‘weighty reasons,’ and 2.) there must be an alternate forum
       available or the action may not be dismissed.”
                                        ***
              [W]ith respect to the initial factor, we note that “a court may
       find that the presumption in favor of a plaintiff’s choice of forum


____________________________________________


9 Our courts lack the authority to transfer matters to courts of our sister
states; but rather, when appropriate, our courts should dismiss the action to
permit re-filing in another state. See Alford v. Philadelphia Coca-Cola
Bottling Co., Inc., 531 A.2d 792 (Pa.Super. 1987).


                                          - 13 -
J-A05034-21


     may be less stringently considered when the plaintiff has chosen
     a foreign forum to litigate his or her claims.” Furthermore,
                 To determine whether such “weighty reasons”
          exist as would overcome the plaintiff’s choice of
          forum, the trial court must examine both the private
          and public interest factors involved. Petty v.
          Suburban General Hospital, 525 A.2d 1230, 1232
          (Pa.Super. 1987). The Petty Court reiterated the
          considerations germane to a determination of both the
          plaintiff’s private interests and those of the public as
          defined by the United States Supreme Court in Gulf
          Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839
          (1947). They are:
                the relative ease of access to sources of
                proof; availability of compulsory process
                for attendance of unwilling, and the cost
                of obtaining attendance of willing,
                witnesses; possibility of view of premises,
                if view would be appropriate to the
                actions; and all other practical problems
                that make trial of a case easy, expeditious
                and inexpensive.      There may also be
                questions as to the enforceability of a
                judgment if one is obtained. The court will
                weigh relative advantages and obstacles
                to a fair trial.
                                 ***
                        Factors of public interest also have
                place     in    applying     the    doctrine.
                Administrative difficulties follow for courts
                when litigation is piled up in congested
                centers instead of being handled at its
                origin. Jury duty is a burden that ought
                not to be imposed upon the people of a
                community which has no relation to the
                litigation. There is appropriateness, too,
                in having the trial…in a forum that is at
                home with the state law that must govern
                the case, rather than having a court in
                some other forum untangle problems in
                conflict of laws, and in law foreign to itself.



                                    - 14 -
J-A05034-21


Hovatter, 193 A.3d at 424-25 (quotations and citations omitted).

      Instantly, as the trial court concluded, the second factor pertaining to

the existence of an alternate forum is not at issue in the case sub judice. See

Hovatter, supra. That is, it is undisputed there is an alternate forum (New

York) available. Moreover, Appellees have stipulated to waive the statute of

limitations, as well as not object on the basis of venue or personal jurisdiction,

if Mr. Stevens re-files in an appropriate jurisdiction.

      Accordingly, we instead focus on the “weighty reasons” factor in the trial

court’s analysis of Appellees’ motion to dismiss for forum non conveniens. In

this regard, we note Mr. Stevens contends the trial court abused its discretion

in finding Appellees demonstrated “weighty reasons” to overcome his choice

of forum. He specifically avers that his case is indistinguishable from Robbins

for Estate of Robbins v. Consolidated Rail Corporation, 212 A.3d 81

(Pa.Super. 2019). Appellees, on the other hand, contend Mr. Stevens’ case

is more akin to Wright v. Consolidated Rail Corporation, 215 A.3d 982

(Pa.Super. 2019).

      In Wright, the trial court denied the motion to dismiss Mr. Wright’s

complaint based on forum non conveniens, and Consolidated Rail and CSX

Transportation appealed. In that case, Mr. Wright was a non-resident of

Pennsylvania, he had been a car inspector at the DeWitt Train Yard in

Syracuse, New York, and he averred that, as a direct result of his job duties,

he suffered repetitive stress injuries to both shoulders. See Wright, supra.


                                      - 15 -
J-A05034-21


       Moreover, Mr. Wright lived in New York while working for the railroad

companies from 1974 to 2014; however, he moved to South Carolina upon

his retirement. All of his treating physicians and medical files were located in

New York, New Jersey, or Florida, and all of his fact witnesses were former or

current railroad workers who resided outside of Pennsylvania. See Wright,

supra.

       Accordingly, based on the record in Wright, this Court held the trial

court abused its discretion in denying Consolidated Rail’s            and CSX

Transportation’s motion to dismiss based on forum non conveniens. In so

holding, we noted the trial court erred in giving great deference to Mr. Wright’s

choice of forum and incorporating “plaintiff-friendly” Pa.R.C.P. 1006(d)

standards into the analysis.10 Id. at 992. Further, we noted the trial court

erred in concluding that Consolidated Rail’s and CSX Transportation’s sworn

affidavits were insufficient regarding the New York residency of their

witnesses. Id. at 993. We specifically held that “inasmuch as the trial court

determined there is no dispute that [] Wright worked for [Consolidated Rail

and CSX Transportation] exclusively in New York, [the] assertion in [their]

affidavits that most or all of [their] witnesses reside primarily, if not

exclusively, in New York does not require additional record support.” Id. at


____________________________________________


10As this Court acknowledged in Wright, “a defendant bears a heavier burden
under Pa.R.C.P. 1006(d)(1), which permits [intrastate] forum transfers only
when the defendant establishes that a plaintiff’s chosen forum is oppressive
and vexatious for the defendant.” Wright, 215 A.3d at 992.

                                          - 16 -
J-A05034-21


993-94. Accordingly, we reversed and remanded as it pertained to the trial

court’s consideration of Consolidated Rail’s and CSX Transportation’s affidavits

and evidentiary burden. Id.

      In Robbins, supra, Consolidated Rail and Penn Central filed a motion

to dismiss for forum non conveniens because the decedent’s injuries occurred

in Indiana and their two proposed witnesses were located outside of

Pennsylvania. In response to the motion to dismiss, the plaintiff averred he

intended to call four witnesses, who were previous employees of Consolidated

Rail in Philadelphia: Dr. Comstock, Mr. Barringer, Mr. Thomas, and Mr. Kovac

(the same four witnesses Mr. Stevens avers he plans to call at trial in this

case).

      Additionally, the plaintiff argued that “although the decedent worked at

the train yard in Indiana, the policies and procedures related to the decedent’s

exposure to chemicals and cancer-causing substances were determined at

Consolidated Rail’s headquarters in Philadelphia.” Robbins, 212 A.3d at 85-

86. Moreover, the plaintiff argued the viewing of the work site would not be

desirable, and in fact, would be dangerous to a jury. Id. at 86. Following a

hearing, the trial court denied the motion to dismiss.

      On appeal in Robbins, Consolidated Rail and Penn Central argued, inter

alia, that the trial court abused its discretion in weighing the public and private

factors, and thus, erred in concluding there were insufficient “weighty




                                      - 17 -
J-A05034-21


reasons” to grant the motion to dismiss. This Court disagreed and held the

following:

             With regard to the private factors, the trial court relevantly
      concluded there was no evidence that Indiana would provide
      easier access to the decedent’s employment records, which are
      housed in New Jersey and/or Florida. Further, with regard to the
      cost of obtaining the attendance of willing witnesses and the
      availability of compulsory process for obtaining the attendance of
      unwilling witnesses, the trial court noted [Consolidated Rail and
      Penn Central] identified two potential witnesses, both of whom
      were [] former employees: [] Mason, who resides in Illinois, and
      [] Toney, who resides in [Indiana]. [] Robbins, on the other hand,
      identified four fact witnesses, all of whom reside in Pennsylvania
      and were former Consolidated Rail employees. Additionally, the
      trial court noted [Consolidated Rail and Penn Central] conceded
      that it is unlikely any party would seek a request to view the train
      yard at issue.
            With regard to the public factors, and Pennsylvania’s
      connection to the lawsuit, it is noteworthy that [] Robbins averred
      that, although he worked at the train yard in Indiana, the policies
      and procedures related to his exposure to chemicals and cancer-
      causing substances were determined at Consolidated Rail’s
      headquarters in Philadelphia. Thus, as the trial court concluded,
      Pennsylvania citizens have a relation to the litigation.
            Based on the aforementioned, we conclude the trial court
      did not abuse its discretion in weighing the private and public
      factors. We note it is within the trial court’s discretion to weigh
      some factors more heavily than others and weighing the factors is
      “not an exercise in counting numbers.” Bochetto v. Dimeling,
      Schreiber & Park, 151 A.3d 1072, 1083 (Pa.Super. 2016).
      Because [Consolidated Rail and Penn Central] have not met their
      burden, we affirm.

Robbins, 212 A.3d at 90 (footnote omitted).

      Furthermore, in Robbins, we distinguished the facts of Robbins’ case

from Hovatter, supra. In this regard, this Court held:

      To the extent [Consolidated Rail and Penn Central] aver the facts
      of this case are indistinguishable from Hovatter, supra, we

                                     - 18 -
J-A05034-21


       disagree. In Hovatter, this Court held the trial court erred in
       failing to dismiss the plaintiff’s action, which was filed in
       Pennsylvania, under the doctrine of forum non conveniens.
       However, in the instant matter, unlike in Hovatter, there were
       Pennsylvania witnesses identified by a party and a viewing of the
       site was not at issue. Further, we note in the case sub judice,
       unlike in Hovatter, [] Robbins specifically averred the policies and
       procedures related to the decedent’s exposure to alleged
       chemical/cancer-causing      substances     were    developed     by
       [Consolidated Rail] at its headquarters in Philadelphia. There was
       no such allegation made in Hovatter as to CSX Transportation
       (the sole defendant in Hovatter).

Robbins, 212 A.3d at 90 n.8.

       Recently, in Ficarra v. Consolidated Rail Corporation, 242 A.3d 323

(Pa.Super. 2020),11 this Court examined the holdings of Wright, supra, and

Robbins, supra.

       In Ficarra, the record before the trial court demonstrated that none of

the plaintiffs resided in Pennsylvania, and all of the plaintiffs worked for the

railroad companies outside of Pennsylvania from 1953 to 2012. In its motion


____________________________________________


11 We note that Ficarra involved nine different plaintiffs, and we consolidated
the cases in this Court. In all nine cases, the trial court denied the railroad
defendants’ motions to dismiss. On appeal, we reversed the orders in eight
of the cases and concluded the trial court abused its discretion in holding the
defendants did not provide sufficient “weighty reasons” for dismissal. See id.
However, we affirmed in one of the cases.
      Specifically, with regard to the latter, we noted that the procedural
posture of the case was such that it was “trial ready” with discovery complete
and a trial term set by the Philadelphia Court of Common Pleas. See id. Thus,
in weighing the factors, we concluded the trial court did not abuse its
discretion in holding dismissal would be inappropriate based on forum non
conveniens. See id. We specifically note the case sub judice is distinguishable
from the latter case in Ficarra since the case is not “trial ready” in Philadelphia
County.


                                          - 19 -
J-A05034-21


to dismiss, the railroad companies averred none of the potential fact witnesses

or sources of proof resided in Pennsylvania; the railroad companies would be

unable to avail themselves of compulsory process for attendance of unwilling

non-Pennsylvania witnesses; there would be a high cost of obtaining

attendance of willing out-of-state witnesses; a fact-finder in Pennsylvania

would be unable to view easily the plaintiffs’ work premises; and there would

be a burden on Pennsylvania courts, taxpayers, and jury pool.         Ficarra,

supra.

      In response, the plaintiffs argued they intended to call the same

witnesses as the plaintiff in Robbins: Dr. Comstock, Mr. Barringer, Mr.

Thomas, and Mr. Kovac.       Based on the record before it, the trial court

determined that the plaintiffs’ four witnesses had worked for Consolidated

Rail, but only Dr. Comstock undisputedly continued to reside in Pennsylvania.

See Ficarra, supra.     Moreover, the trial court determined that all of the

plaintiffs’ former co-workers and supervisors, who were potential witnesses,

lived outside of Pennsylvania, the plaintiffs’ injuries occurred outside of

Pennsylvania, and the plaintiffs’ physicians, as well as medical records, were

outside of Pennsylvania. See id.

      Based on the aforementioned, the trial court in Ficarra denied the

railroad companies’ motions to dismiss based on forum non conveniens;

however, in its subsequent Pa.R.A.P. 1925(a) opinions, the trial court opined




                                    - 20 -
J-A05034-21


that it should have granted the railroad companies’ motions. See id. Upon

review, this Court agreed.

      Specifically, we acknowledged the plaintiffs in Ficarra, similar to the

plaintiff in Robbins, listed Comstock, Barringer, Thomas, and Kovac as four

witnesses they intended to call at trial. We also acknowledged that “at first

glance [the] plaintiffs’ cases strikingly resemble Robbins.” Ficarra, 242 A.3d

at 336.   However, we concluded there were two important distinctions

between Ficarra and Robbins.

      Namely, in Robbins, the plaintiff set forth a specific argument that

Consolidated Rail developed policies and procedures in its Philadelphia office

that created the conditions leading to the plaintiff’s injuries; however, in

Ficarra, the plaintiffs provided scant argument as to the relevance of the

former Consolidated Rail employees’ testimony. Furthermore, based on the

record in Robbins, the trial court found all four of the former Consolidated

Rail employees resided in Pennsylvania; however, based on the record, the

trial court in Ficarra found only Dr. Comstock resided in Pennsylvania.

      Accordingly, in Ficarra, this Court relevantly held:

             [W]e conclude the trial court abused its discretion in
      applying the wrong evidentiary burden….However, given the
      records before it in these cases, we agree with the trial court’s re-
      analysis and find these cases distinguishable from Robbins. All
      of [the] plaintiffs’ former co-workers, supervisors, and diagnosing
      and treating physicians reside outside Pennsylvania. The work
      sites are outside Pennsylvania.          The only connection to
      Pennsylvania relevant to [the] plaintiffs’ claims is that four
      individuals who used to work in Philadelphia were allegedly
      involved in the drafting and implementation of procedures that led

                                     - 21 -
J-A05034-21


      to [the] plaintiffs’ injuries. However, on the record before the trial
      court, only one of those witnesses undisputedly resides in
      Pennsylvania currently. Moreover, [the] plaintiffs largely failed to
      explain the relevance of the former employees’ testimony.
      Weighing the private and public interest factors using the correct
      evidentiary burden, the trial court here ultimately concluded that
      [the railroad companies] presented sufficient weighty reasons to
      warrant dismissal for forum non conveniens[.] We discern no
      abuse of discretion by the trial court in reaching this conclusion.
      See Robbins, 212 A.3d at 90 (“[I]t is within the trial court’s
      discretion to weigh some factors more heavily than others and
      weighing the factors is not an exercise in counting numbers.”)
      (citation and quotation marks omitted). Accordingly, we vacate
      the orders denying the motions to dismiss…and remand to the trial
      court to dismiss these cases to permit re-filing in an appropriate
      jurisdiction.

Ficarra, 242 A.3d at 337.

      Preliminarily,   similar   to   our   initial   assessment   in   Ficarra,   we

acknowledge the facts of the case sub judice appear at first glance to resemble

Robbins. However, there are important differences, which weigh in favor of

dismissal.

      First, in Robbins, where the decedent worked exclusively in Indiana,

the railroad companies indicated it planned to call as witnesses two of the

decedent’s former supervisors: Dale Mason, who resided in Illinois, and

Charles Toney, who resided in Indiana. Both of these supervisors were retired.

      However, in the case sub judice, Appellees informed the trial court, and

provided supporting affidavits, indicating they had identified fourteen of Mr.

Stevens’ former co-workers and supervisors, three of whom are actively

working for Appellees. Moreover, all fourteen of these former co-workers and

supervisors reside in New York. Appellees averred a substantial disruption

                                       - 22 -
J-A05034-21


and cost to their business, as well as greater personal inconvenience and cost

to these witnesses, if they are required to travel to Pennsylvania, as opposed

to New York. As the trial court determined, “the overwhelming number of

witnesses--especially [Mr. Stevens’] former co-workers and supervisors--

reside in the state of New York.”      Trial Court Opinion, filed 7/16/20, at 6

(footnote omitted).

      Furthermore, in Robbins, this Court specifically recognized that “a

viewing of the site was not at issue.” Robbins, 212 A.3d at 90 n.8. However,

in the case sub judice, Appellees averred it would be “important” to visit Mr.

Stevens’ New York work site during trial. N.T., 1/10/20, at 11. The trial court

specifically accepted Appellees’ argument and concluded the necessity of

viewing the work premises weighed in favor of dismissal. Trial Court Opinion,

filed 7/16/20, at 7.

      As it pertains to the public factors, in the case sub judice, the trial court

concluded there would be more administrative difficulties if the case is tried in

Philadelphia, Pennsylvania, as opposed to New York.          There was no such

finding by the trial court in Robbins.

      Accordingly, although the trial court accepted in this case that Mr.

Stevens identified four witnesses, all of whom formerly worked for




                                      - 23 -
J-A05034-21


Consolidated Rail in Pennsylvania,12 and three of whom presently reside in

Pennsylvania,13 the trial court held that, upon weighing all of the relevant

factors, Appellees met their burden of demonstrating “weighty reasons” for

dismissal.

       Based on the record, we find no abuse of discretion. The trial court

properly weighed the private and public factors using the correct evidentiary

burden.      Ficarra, supra.      Thus, we affirm the order granting Appellees’

motion to dismiss.

       As this Court has previously recognized, it is within the trial court’s

discretion to weigh some factors more heavily than others and weighing the

factors is not “an exercise in counting numbers.”       Bochetto, 151 A.3d at

1083. See Hovatter, supra (holding that, in reviewing orders dismissing an

action under the doctrine of forum non conveniens, if there is any basis for

the trial court’s decision, the decision must stand).

       Affirmed.


____________________________________________


12 To the extent Mr. Stevens avers the trial court did not consider the fact he
had four fact witnesses, all of whom previously worked for Consolidated Rail
at its corporate headquarters in Philadelphia, we find no merit. The trial court
indicated that it considered Mr. Stevens’ witnesses in assessing whether
Appellees demonstrated “weighty reasons” for dismissal. See Trial Court
Opinion, filed 7/16/20, at 6 n.2.

13Based on the record in Robbins, the trial court determined that all four of
the plaintiff’s witnesses (Comstock, Barringer, Thomas, and Kovac) resided in
Pennsylvania. In the case sub judice, the record revealed Mr. Barringer
resides in Florida.


                                          - 24 -
J-A05034-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2021




                          - 25 -